Exhibit 10.1

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Intellectual Property License Agreement (“Agreement”) is effective as of
the Closing Date, between Silicon Laboratories Inc., a Delaware corporation
(“Parent Seller”), and Silicon Laboratories International Pte. Ltd., a private
limited company organized under the laws of Singapore (“Subsidiary Seller”)
(collectively “Seller”), and NXP BV, a limited liability company organized under
the laws of The Netherlands (“Parent Buyer”), NXP Semiconductors France SAS, a
company incorporated under the laws of France (“Subsidiary Buyer,” and together
with Parent Buyer, “Buyer”). For the purpose of this Agreement, unless otherwise
defined herein, all initially capitalized terms are defined in and shall have
the meaning specified in the Sale and Purchase Agreement (as defined below).

RECITAL

WHEREAS, Seller and certain of its Subsidiaries are engaged in, among other
things, the Business;

WHEREAS, Seller and Buyer have entered into a Sale and Purchase Agreement, dated
as of February 8, 2007 (“Sale and Purchase Agreement”); and

WHEREAS, as part of the foregoing, each of Buyer and Seller desire to grant the
other party certain license rights under certain Intellectual Property Rights,
and each of Seller and Buyer desires to obtain such licenses.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises of the parties, and for
the good and valuable consideration set forth in the Sale and Purchase
Agreement, the parties agree as follows:


ARTICLE I — DEFINITIONS

As used herein, the terms below shall have the following meanings.  Any such
terms, unless the context otherwise requires, may be used in the singular or
plural, depending on the reference.


1.1           “BLOCKS” MEANS ALL MASK WORKS, CIRCUIT BLOCKS, DESIGN
METHODOLOGIES AND SIMILAR ITEMS IN THE TRANSFERRED BUSINESS IPR.


1.2           “EXCLUDED PRODUCTS” MEANS THOSE PRODUCTS AND PROJECTS SET FORTH ON
SCHEDULE 1 AND ANY PRODUCTS THAT ARE SUBSTANTIALLY SIMILAR THERETO.


1.3           “FIELD” MEANS (I) CMOS POWER AMPLIFIER INTEGRATED CIRCUITS; (II)
CMOS TRANSCEIVER INTEGRATED CIRCUITS; (III) CMOS ANALOG AND DIGITAL BASEBAND
INTEGRATED CIRCUITS; (IV) BASEBAND SOFTWARE; AND/OR (V) THE INTEGRATION OF ONE
OR MORE OF THE CIRCUITS AND SOFTWARE LISTED IN (I) TO (IV) ABOVE INTO INTEGRATED
CIRCUITS OR SYSTEMS IN EACH CASE OF (I) TO (V) WHERE SUCH INTEGRATED CIRCUIT,
SYSTEM OR SOFTWARE IS USED TO RECEIVE AND/OR TRANSMIT SIGNALS COMPLYING WITH ANY
CURRENT OR FUTURE CELLULAR COMMUNICATION STANDARDS, INCLUDING BUT NOT LIMITED TO
GSM, GPRS, EDGE, UMTS (INCLUDING WCDMA), CDMA AND THEIR DERIVATIVES, EXTENSIONS
AND SUCCESSORS.


--------------------------------------------------------------------------------



1.4           “FIELD IPR” MEANS ALL IPR (OTHER THAN THE TRANSFERRED BUSINESS
IPR, ANY TRADEMARKS OR ANY IPR DESCRIBED IN SUBSECTION (J) OF THE “EXCLUDED
ASSETS” IN THE SALE AND PURCHASE AGREEMENT) OWNED BY THE SELLER OR
ITS SUBSIDIARIES (OR LICENSED BY ANY OF THEM, TO THE EXTENT SUBLICENSABLE
HEREUNDER WITHOUT ADDITIONAL MONETARY LIABILITY TO SELLER OR ITS
SUBSIDIARIES) AS OF THE CLOSING DATE THAT (I) HAVE BEEN USED, DEVELOPED OR HELD
FOR USE BY THE SELLER OR ITS SUBSIDIARIES IN THE  FIELD AT ANY TIME PRIOR TO THE
CLOSING DATE OR (II) WOULD BE INFRINGED BY ANY OF BUYER OR ITS SUBSIDIARIES’
CURRENT OR FUTURE  PRODUCTS OR SERVICES WITHIN THE SCOPE OF THE FIELD, EXCLUDING
FOR BOTH (I) AND (II), IPR USED BY SELLER OR ITS SUBSIDIARIES AS OF THE CLOSING
DATE EXCLUSIVELY IN OR EXCLUSIVELY IN CONNECTION WITH THE PRODUCTS AND PROJECTS
ON SCHEDULE 1.


1.5           “FIELD PATENTS” MEANS ALL PATENTS INCLUDED IN THE FIELD IPR.


1.6           “INTELLECTUAL PROPERTY RIGHTS” OR “IPR” SHALL MEAN ALL U.S. AND
FOREIGN INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION
(I)(A) PATENTS AND PATENT APPLICATIONS AND DISCLOSURES RELATING THERETO (AND ANY
PATENTS THAT ISSUE AS A RESULT OF THOSE PATENT APPLICATIONS), AND ANY RENEWALS,
REISSUES, REEXAMINATIONS, EXTENSIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
DIVISIONS AND SUBSTITUTIONS RELATING TO ANY OF THE PATENTS AND PATENT
APPLICATIONS, AS WELL AS ALL RELATED FOREIGN PATENT AND PATENT APPLICATIONS THAT
ARE COUNTERPARTS TO SUCH PATENTS AND PATENT APPLICATIONS (“PATENTS”), (B) 
TRADEMARKS, SERVICE MARKS, TRADE DRESS, LOGOS, TRADE NAMES AND CORPORATE NAMES,
WHETHER REGISTERED OR UNREGISTERED, AND THE GOODWILL ASSOCIATED THEREWITH,
TOGETHER WITH ANY REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF
(“TRADEMARKS”), (C) COPYRIGHTS AND RIGHTS UNDER COPYRIGHTS, INCLUDING COPYRIGHTS
IN SOFTWARE, WHETHER REGISTERED OR UNREGISTERED, INCLUDING MORAL RIGHTS, AND ANY
REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF (“COPYRIGHTS”), (D) 
MASK WORK RIGHTS AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF
(“MASK WORKS”), (E) RIGHTS IN DATABASES AND DATA COLLECTIONS (INCLUDING
KNOWLEDGE DATABASES, CUSTOMER LISTS AND CUSTOMER DATABASES) UNDER THE LAWS OF
THE UNITED STATES OR ANY OTHER JURISDICTION, WHETHER REGISTERED OR UNREGISTERED,
AND ANY APPLICATIONS FOR REGISTRATION THEREFORE (“DATABASES”); (F) ANY RIGHTS IN
DISCOVERIES, INVENTIONS, DEVELOPMENTS, PROCESSES, DESIGNS AND TECHNIQUES THAT
ARE NOT INCLUDED IN THE DEFINITION OF “PATENTS,” INCLUDING ANY DOCUMENTS,
MEMORANDA, REPORTS, STUDIES, DATA OR ANALYSES RELATING THERETO, (G) AND ANY
RIGHTS IN TRADE SECRETS, KNOW-HOW, AND CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC
INFORMATION, INCLUDING DOCUMENTS CONTAINING THE FOREGOING, ANALYSES THEREOF,
RESEARCH, AND LISTS (“TRADE SECRET INFORMATION”); AND (H) RESIDUALS.


1.7           “OTHER FIELD IPR” MEANS ALL FIELD IPR OTHER THAN PATENTS.


1.8           “RESIDUALS” MEANS TRADE SECRET INFORMATION IN NONTANGIBLE FORM
(I.E., NOT IN WRITTEN OR OTHER DOCUMENTARY FORM, INCLUDING TAPE, DISK OR OTHER
STORAGE), INCLUDING WITHOUT LIMITATION IDEAS, KNOW-HOW OR TECHNIQUES, THAT IS
RETAINED IN THE UNAIDED MEMORY OF EMPLOYEES DUE TO THEIR PAST WORK FOR SELLER OR
ITS SUBSIDIARIES.


--------------------------------------------------------------------------------



ARTICLE II— LICENSE FROM SELLER


2.1           FIELD PATENT LICENSE TO BUYER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SELLER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
GRANTS TO BUYER AND ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER FIELD
PATENTS IN CONNECTION WITH THEIR CURRENT AND FUTURE ACTIVITIES IN THE FIELD
INCLUDING THE RIGHT TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, AND IMPORT
PRODUCTS AND OFFER SERVICES (AND TO INCORPORATE PRODUCTS AS COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS IN OTHER PRODUCTS MADE, USED AND/OR SOLD BY OR ON
BEHALF OF BUYER AND ITS SUBSIDIARIES) IN THE FIELD (BUT EXCLUDING EXCLUDED
PRODUCTS), WITHOUT THE RIGHT OF SUBLICENSE OTHER THAN AS SET FORTH IN SECTION
2.4.  FOR THE AVOIDANCE OF DOUBT, THIS LICENSE COVERS (I) ALL FIELD PATENTS IN
EXISTENCE AS OF THE CLOSING DATE, AND ALL SUBSEQUENT DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART (BUT THESE ONLY TO THE EXTENT BASED ON INVENTIONS EXISTING
AS OF THE CLOSING DATE), RE-EXAMINATIONS, RE-ISSUES, PROVISIONALS, EXTENSIONS
AND COUNTERPARTS RELATING THERETO, AND (II) ALL FIELD PATENTS ISSUING AFTER THE
CLOSING DATE THAT ARISE FROM APPLICATIONS FILED FOR INVENTIONS REDUCED TO
PRACTICE PRIOR TO THE CLOSING DATE.


2.2           OTHER FIELD IPR LICENSE TO BUYER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, SELLER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
GRANTS TO BUYER AND ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER THE
OTHER FIELD IPR, IN CONNECTION WITH THEIR CURRENT AND FUTURE ACTIVITIES IN THE
FIELD, INCLUDING THE RIGHT TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE, AND
IMPORT PRODUCTS AND OFFER SERVICES (AND TO INCORPORATE PRODUCTS AS COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS IN OTHER PRODUCTS MADE, USED AND/OR SOLD BY OR ON
BEHALF OF BUYER AND ITS SUBSIDIARIES) IN THE FIELD (BUT EXCLUDING EXCLUDED
PRODUCTS), WITHOUT THE RIGHT OF SUBLICENSE OTHER THAN AS SET FORTH IN SECTION
2.4.


2.3           USE OF RESIDUALS BY BUYER.  SELLER, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, ACKNOWLEDGES THAT BUYER AND ITS SUBSIDIARIES MAY FREELY USE IN ANY
FIELD OF USE (WHETHER WITHIN OR OUTSIDE THE SCOPE OF THE FIELD) AFTER THE
CLOSING DATE ALL OF THE RESIDUALS POSSESSED BY REHIRED EMPLOYEES, SUBJECT TO
ARTICLE IV.  SUCH RIGHT TO USE RESIDUALS SHALL NOT CONSTITUTE OR BE DEEMED A
LICENSE UNDER ANY PATENTS OF SELLER OR ITS SUBSIDIARIES.


2.4           SUBSIDIARIES/SUBLICENSING.  EACH SUBSIDIARY LICENSED UNDER SECTION
2.1 OR 2.2 SHALL BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY
SUCH LICENSE GRANTED TO SUCH PARTY SHALL TERMINATE ON THE DATE SUCH PARTY CEASES
TO BE A SUBSIDIARY, PROVIDED THAT THE PARTIES SHALL NEGOTIATE IN GOOD FAITH A
TRANSITION LICENSE PERIOD SUFFICIENT TO COVER THE REASONABLE TRANSITION NEEDS OF
SUCH SUBSIDIARY.  BUYER AND ITS SUBSIDIARIES MAY SUBLICENSE THEIR LICENSED
RIGHTS (I) IN SECTION 2.1 AND 2.2, TO VENDORS, SUPPLIERS, DISTRIBUTORS,
CUSTOMERS, END-USERS AND OTHER PARTIES IN THE NORMAL SUPPLY AND DISTRIBUTION
CHAIN OR OTHER THIRD-PARTY LICENSEES (“COVERED PARTIES”) SOLELY (A) FOR THE
RESALE OR REDISTRIBUTION OF BUYER AND ITS SUBSIDIARIES’ PRODUCTS, (B) FOR THE
SALE OF BUYER AND ITS SUBSIDIARIES’ OWN COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS
(“BUYER COMPONENTS”) SOLELY FOR INCORPORATION INTO THE PRODUCTS TO BE
DISTRIBUTED OR SOLD BY THE COVERED PARTIES (“COVERED PRODUCTS”) OR (C) TO ALLOW
COVERED PARTIES TO MAKE BUYER COMPONENTS SOLELY FOR INCORPORATION INTO COVERED
PRODUCTS, SUBJECT TO ARTICLE IV (BUT FOR THE AVOIDANCE OF DOUBT, THE ABOVE
SUBLICENSES DO NOT COVER COVERED PRODUCTS AS A WHOLE, ANY COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN OTHER COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS SOLD BY BUYER OR ITS SUBSIDIARIES) THAT ARE NOT
BUYER COMPONENTS OR THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES OR
SUBSYSTEMS OTHER THAN BUYER COMPONENTS INTO COVERED PRODUCTS, BUT DO COVER THE
INCORPORATION OF BUYER COMPONENTS INTO COVERED PRODUCTS) AND (II) IN SECTION
2.2, ALSO TO THEIR AUTHORIZED LICENSEES, SUBLICENSEES, AGENTS, CONTRACTORS OR
EMPLOYEES, SUBJECT TO ARTICLE IV.


--------------------------------------------------------------------------------



ARTICLE III — LICENSE FROM BUYER


3.1           TRANSFERRED BUSINESS IPR LICENSE TO SELLER.


3.1.1        LICENSE OUTSIDE FIELD.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, GRANTS TO SELLER AND
ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, NON-TRANSFERABLE (EXCEPT AS SET FORTH IN
SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER ANY AND ALL TRANSFERRED
BUSINESS IPR (OTHER THAN TRADEMARKS), INCLUDING WITHOUT LIMITATION ALL BLOCKS
(THE “BUYER IPR”), IN CONNECTION WITH THEIR CURRENT AND FUTURE ACTIVITIES
OUTSIDE THE FIELD, INCLUDING THE RIGHT TO MAKE, HAVE MADE, USE, SELL, OFFER FOR
SALE, AND IMPORT PRODUCTS AND OFFER SERVICES (AND TO INCORPORATE PRODUCTS AS
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS IN OTHER PRODUCTS MADE, USED AND/OR SOLD
BY OR ON BEHALF OF SELLER AND ITS SUBSIDIARIES) OUTSIDE THE FIELD (AND THE RIGHT
TO USE OR REUSE ANY BLOCKS OUTSIDE THE FIELD IN CONNECTION THEREWITH), WITHOUT
THE RIGHT OF SUBLICENSE OTHER THAN AS SET FORTH IN SECTION 3.4.  FOR THE
AVOIDANCE OF DOUBT, THIS LICENSE INCLUDES (I) ALL PATENTS INCLUDED IN THE
TRANSFERRED BUSINESS IPR AND IN EXISTENCE AS OF THE CLOSING DATE, AND ALL
SUBSEQUENT DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART (BUT THESE ONLY TO
THE EXTENT BASED ON INVENTIONS EXISTING AS OF THE CLOSING DATE),
RE-EXAMINATIONS, RE-ISSUES, PROVISIONALS, EXTENSIONS AND COUNTERPARTS RELATING
THERETO, AND (II) ALL PATENTS ISSUING AFTER THE CLOSING DATE THAT ARISE FROM
APPLICATIONS FILED FOR INVENTIONS REDUCED TO PRACTICE PRIOR TO THE CLOSING DATE,
TO THE EXTENT ANY OF THEM ARE INCLUDED IN THE TRANSFERRED BUSINESS IPR; BUT
(III) EXCLUDES ANY INTELLECTUAL PROPERTY RIGHTS OWNED BY BUYER AND ITS
SUBSIDIARIES OTHER THAN THE TRANSFERRED BUSINESS IPR, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT.


3.1.2        LICENSE FOR COMPONENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, GRANTS TO
SELLER AND ITS SUBSIDIARIES AN ADDITIONAL WORLDWIDE, PAID-UP, NON-TRANSFERABLE
(EXCEPT AS SET FORTH IN SECTION 9.12 HEREOF), NON-EXCLUSIVE LICENSE UNDER ANY
AND ALL BUYER IPR THAT DOES NOT RELATE EXCLUSIVELY TO THE BUSINESS, SOLELY (I)
FOR THE SALE OF THEIR OWN COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS LICENSED UNDER
SECTION 3.1.1 (“SELLER COMPONENTS”) SOLELY FOR INCORPORATION INTO COVERED
PRODUCTS OR (II) TO SUBLICENSE TO COVERED PARTIES, SOLELY TO ALLOW SUCH COVERED
PARTIES TO MAKE SELLER COMPONENTS TO INCORPORATE INTO COVERED PRODUCTS, IN EACH
CASE, SOLELY FOR THE SALE OF COVERED PRODUCTS IN OR OUTSIDE OF THE FIELD.  FOR
THE AVOIDANCE OF DOUBT, THE ABOVE LICENSE DOES NOT COVER ANY COVERED PRODUCT AS
A WHOLE, ANY COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN
OTHER COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS SOLD BY SELLER OR ITS
SUBSIDIARIES) THAT ARE NOT SELLER COMPONENTS OR THE INCORPORATION OF ANY
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO
COVERED PRODUCTS, BUT DOES COVER THE INCORPORATION OF SELLER COMPONENTS INTO
COVERED PRODUCTS.  FOR THE AVOIDANCE OF DOUBT, THIS LICENSE INCLUDES (A) ALL
PATENTS INCLUDED IN THE TRANSFERRED BUSINESS IPR AND IN EXISTENCE AS OF THE
CLOSING DATE THAT DO NOT RELATE EXCLUSIVELY TO THE BUSINESS, AND ALL SUBSEQUENT
DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART (BUT THESE ONLY TO THE EXTENT
BASED ON INVENTIONS EXISTING AS OF THE CLOSING DATE THAT DO NOT RELATE
EXCLUSIVELY TO THE BUSINESS), RE-EXAMINATIONS, RE-ISSUES, PROVISIONALS,
EXTENSIONS AND COUNTERPARTS RELATING THERETO, AND (B) ALL PATENTS ISSUING AFTER
THE CLOSING DATE THAT ARISE FROM APPLICATIONS FILED FOR INVENTIONS REDUCED TO
PRACTICE PRIOR TO THE CLOSING DATE THAT DO NOT RELATE EXCLUSIVELY TO THE
BUSINESS, TO THE EXTENT ANY OF THEM ARE INCLUDED IN THE TRANSFERRED BUSINESS
IPR; BUT (III) EXCLUDES ANY INTELLECTUAL PROPERTY RIGHTS OWNED BY BUYER AND ITS
SUBSIDIARIES, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


--------------------------------------------------------------------------------



3.2           OTHER BUYER LICENSE TO SELLER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
GRANTS TO SELLER AND ITS SUBSIDIARIES A WORLDWIDE, PAID-UP, PERSONAL AND
NON-TRANSFERABLE, NON-EXCLUSIVE LICENSE UNDER ANY AND ALL OF ITS AND THEIR
PATENTS WITH RESPECT TO SELLER AND ITS SUBSIDIARIES’ USE OF ANY BLOCKS IN THEIR
BUSINESSES OUTSIDE THE FIELD, PROVIDED THAT, IN ADDITION TO BUYER’S REMEDIES IN
ARTICLE V, SELLER EXPRESSLY ACKNOWLEDGES, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, THAT THE LICENSE IN THIS SECTION 3.2 SHALL TERMINATE
AUTOMATICALLY, WITHOUT THE REQUIREMENT OF NOTICE FROM BUYER, UPON THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING (THAT IS NOT A CLAIM FOR BREACH OF THIS
AGREEMENT OR A COUNTERCLAIM) BY OR ON BEHALF OF SELLER OR ANY OF ITS
SUBSIDIARIES THAT BUYER OR ANY OF ITS SUBSIDIARIES HAS INFRINGED ANY OF SELLER
OR ITS SUBSIDIARIES’ PATENTS.  FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING
ANYTHING IN SECTION 9.12 TO THE CONTRARY, THIS LICENSE IN SECTION 3.2 IS
PERSONAL TO SELLER AND ITS SUBSIDIARIES IN EXISTENCE AS OF THE CLOSING DATE, AND
MAY NOT BE (I) ASSIGNED, SUBLICENSED (EXCEPT AS SET FORTH IN SECTION 3.4.3), OR
ASSUMED IN BANKRUPTCY, INCLUDING ASSIGNMENTS BY OPERATION OF LAW OR OTHERWISE,
INCLUDING VIA A CHANGE OF CONTROL (WHICH SHALL BE DEEMED AN “ASSIGNMENT” FOR
PURPOSES OF THIS SECTION 3.2), MERGER OR REORGANIZATION (REGARDLESS OF WHETHER
SELLER OR ITS SUBSIDIARIES ARE THE SURVIVING PARTY); OR (II) USED BY SELLER OR
ITS SUBSIDIARIES IN CONNECTION WITH ANY ASSETS, BUSINESSES OR LINES OF BUSINESS
ACQUIRED FROM OTHER PERSONS AFTER THE CLOSING DATE, IN EACH CASE, WITHOUT THE
PRIOR WRITTEN CONSENT OF BUYER IN ITS SOLE DISCRETION.  ANY ATTEMPTED
TRANSACTION IN VIOLATION OF THE FOREGOING SHALL BE VOID AB INITIO AND OF NO
FORCE OR EFFECT.  FOR THE FURTHER AVOIDANCE OF DOUBT, IF ANY OF SELLER OR ITS
SUBSIDIARIES’ PRODUCTS CONTAIN COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OTHER
THAN THE ABOVE-LICENSED BLOCKS, THE LICENSE IN THIS SECTION 3.2 DOES NOT COVER
SUCH PRODUCTS AS A WHOLE OR ANY COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF SUCH
PRODUCTS THAT ARE NOT THE ABOVE-LICENSED BLOCKS OR THE INCORPORATION OF SUCH
OTHER COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS WITH OR INTO ANY OF THE
ABOVE-LICENSED BLOCKS.


3.3             USE OF RESIDUALS BY SELLER. BUYER, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, ACKNOWLEDGES THAT SELLER AND ITS SUBSIDIARIES MAY FREELY USE IN
ANY FIELD OF USE (WHETHER WITHIN OR OUTSIDE THE SCOPE OF THE FIELD) AFTER THE
CLOSING DATE ALL OF THE RESIDUALS THAT RELATE TO THE BUSINESS AND ARE POSSESSED
BY THEIR EMPLOYEES, SUBJECT TO ARTICLE IV.  SUCH RIGHT TO USE RESIDUALS SHALL
NOT CONSTITUTE OR BE DEEMED A LICENSE UNDER ANY PATENTS, OF BUYER OR ITS
SUBSIDIARIES.


3.4           SUBSIDIARIES/SUBLICENSING.


3.4.1        EACH SUBSIDIARY LICENSED UNDER SECTION 3.1 OR 3.2 SHALL BE BOUND BY
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ANY SUCH LICENSE GRANTED TO SUCH
PARTY SHALL TERMINATE ON THE DATE SUCH PARTY CEASES TO BE A SUBSIDIARY, PROVIDED
THAT THE PARTIES SHALL NEGOTIATE IN GOOD FAITH A TRANSITION LICENSE PERIOD
SUFFICIENT TO COVER THE REASONABLE TRANSITION NEEDS OF SUCH SUBSIDIARY.


--------------------------------------------------------------------------------



3.4.2        SELLER AND ITS SUBSIDIARIES MAY SUBLICENSE THEIR LICENSED RIGHTS IN
SECTION 3.1.1 TO COVERED PARTIES, SOLELY (A) FOR THE RESALE OR REDISTRIBUTION OF
SELLER AND ITS SUBSIDIARIES’ PRODUCTS, (B) FOR THE SALE OF SELLER COMPONENTS
SOLELY FOR INCORPORATION INTO COVERED PRODUCTS OR (C) TO ALLOW COVERED PARTIES
TO MAKE SELLER COMPONENTS SOLELY FOR INCORPORATION INTO COVERED PRODUCTS, IN
EACH CASE, OUTSIDE THE FIELD AND SUBJECT TO ARTICLE IV.  FOR THE AVOIDANCE OF
DOUBT, THE ABOVE SUBLICENSES DO NOT COVER COVERED PRODUCTS AS A WHOLE, ANY
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN OTHER
COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS SOLD BY SELLER OR ITS SUBSIDIARIES) THAT
ARE NOT SELLER COMPONENTS OR THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES
OR SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO COVERED PRODUCTS, BUT DO COVER
THE INCORPORATION OF SELLER COMPONENTS INTO COVERED PRODUCTS.


3.4.3        SELLER AND ITS SUBSIDIARIES MAY SUBLICENSE THEIR LICENSED RIGHTS IN
SECTION 3.2 TO COVERED PARTIES, SOLELY (A) FOR THE RESALE OR REDISTRIBUTION OF
SELLER AND ITS SUBSIDIARIES’ PRODUCTS, (B) FOR THE SALE OF SELLER COMPONENTS
SOLELY FOR INCORPORATION INTO COVERED PRODUCTS OR (C) TO ALLOW COVERED PARTIES
TO MAKE SELLER COMPONENTS SOLELY FOR INCORPORATION INTO COVERED PRODUCTS, IN
EACH CASE, OUTSIDE THE FIELD SUBJECT TO ARTICLE IV.  FOR THE AVOIDANCE OF DOUBT,
THE ABOVE SUBLICENSES DO NOT COVER COVERED PRODUCTS AS A WHOLE, ANY COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS OF COVERED PRODUCTS (EVEN OTHER COMPONENTS,
SUBASSEMBLIES OR SUBSYSTEMS SOLD BY SELLER OR ITS SUBSIDIARIES) THAT ARE NOT
SELLER COMPONENTS, THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES OR
SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO SUCH COVERED PRODUCT, OR THE
INCORPORATION OF SELLER COMPONENTS INTO COVERED PRODUCTS.


ARTICLE IV — CONFIDENTIALITY


4.1           CONFIDENTIALITY.  EACH PARTY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, AGREES THAT FOR A PERIOD OF THREE YEARS FROM THE CLOSING DATE, IT
SHALL (I) USE COMMERCIALLY REASONABLE INTERNAL CONFIDENTIALITY AND SECURITY
PROCEDURES, INCLUDING BUT NOT LIMITED TO WRITTEN NON-DISCLOSURE PROVISIONS IN
ITS DEALINGS WITH OTHER PARTIES, TO PROTECT THE OTHER PARTY’S TRADE SECRET
INFORMATION FROM UNAUTHORIZED DISCLOSURE, AND (II) DISCLOSE SUCH TRADE SECRET
INFORMATION ONLY TO THOSE LICENSEES, SUBLICENSEES, AGENTS, CONTRACTORS OR
EMPLOYEES WHO HAVE A NEED TO KNOW SAME FOR THE RECEIVING PARTY TO EXPLOIT THE
BENEFITS OF ITS LICENSES GRANTED HEREUNDER AND WHO AGREE IN WRITING NOT TO
DISCLOSE SUCH TRADE SECRET INFORMATION TO ANY UNAUTHORIZED PERSON. 
NOTWITHSTANDING THESE RESTRICTIONS, EITHER PARTY MAY DISCLOSE THE OTHER PARTY’S
TRADE SECRET INFORMATION TO THE EXTENT DISCLOSURE IS IMPLIED BY ITS NECESSARY
INCORPORATION INTO PRODUCTS, PROVIDED THAT SUCH PARTY UTILIZES COMMERCIALLY
REASONABLE EFFORTS TO MINIMIZE THE FORM AND SUBSTANCE OF THE TRADE SECRET
INFORMATION DISCLOSED THEREBY.  EACH PARTY AGREES AND ACKNOWLEDGES THAT
VIOLATION OF THESE PROVISIONS BY THE OTHER PARTY OR ITS SUBSIDIARIES (OR
AUTHORIZED THIRD PARTIES RECEIVING TRADE SECRET INFORMATION FROM ANY OF THEM)
WILL CAUSE IRREPARABLE HARM TO THE NON-VIOLATING PARTY AND THAT THE
NON-VIOLATING PARTY SHALL BE ENTITLED TO SEEK AN INJUNCTION (WITHOUT NECESSITY
TO POST BOND) OR OTHER TEMPORARY RELIEF IN ADDITION TO THE NON-VIOLATING PARTY’S
OTHER RIGHTS AT LAW OR IN EQUITY.


4.2           EXCEPTIONS.  THE OBLIGATIONS IN SECTION 4.1 SHALL NOT COVER ANY
INFORMATION (I) THAT THE OWNING PARTY DISCLOSES TO A THIRD PARTY WITH NO FURTHER
RESTRICTIONS ON ITS DISCLOSURE; (II) THAT BECOMES KNOWN TO THE INDUSTRY OR THE
PUBLIC THROUGH NO FAULT OF THE RECEIVING PARTY; OR (III) THAT THE RECEIVING
PARTY DEVELOPS INDEPENDENTLY OR OBTAINS FROM ANOTHER LEGITIMATE SOURCE.  A PARTY
MAY DISCLOSE INFORMATION AS REQUIRED TO BE DISCLOSED PURSUANT TO APPLICABLE LAW,
STATUTE, RULE, REGULATION, COURT ORDER OR LEGAL PROCESS, PROVIDED THAT IN THIS
CASE, THE RECEIVING PARTY SHALL PROMPTLY NOTIFY THE OWNING PARTY OF ANY SUCH
REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED AND COOPERATE, AT
THE OWNING PARTY’S REQUEST AND EXPENSE, WITH ALL ATTEMPTS BY THE OWNING PARTY TO
OBTAIN A PROTECTIVE ORDER OR SIMILAR TREATMENT.


--------------------------------------------------------------------------------



ARTICLE V — RELEASE FROM BUYER


5.1           BUYER’S RELEASE.  BUYER, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(“RELEASING PARTIES”), COMPLETELY AND IRREVOCABLY RELEASES AND COVENANTS NOT TO
SUE SELLER AND/OR ITS SUBSIDIARIES FROM ANY CLAIMS THAT THEIR OPERATION OF THE
BUSINESS OR USE OF THE TRANSFERRED BUSINESS IPR, IN EACH CASE, PRIOR TO THE
CLOSING DATE INFRINGED, MISAPPROPRIATED OR VIOLATED (“INFRINGED”) ANY OF BUYER
OR ITS SUBSIDIARIES’ CURRENT OR FUTURE IPR.  SELLER AND ITS SUBSIDIARIES MAY NOT
ASSIGN THIS RELEASE, IN WHOLE OR IN PART, EXCEPT AS SET FORTH IN SECTION 9.12,
AND ANY SUCH ATTEMPTED ASSIGNMENT SHALL BE NULL AND VOID AB INITIO AND OF NO
FORCE OR EFFECT.


5.2           COVERED PARTIES.  THE RELEASE IN SECTION 5.1 COVERS SELLER AND ITS
SUBSIDIARIES AND THEIR COVERED PARTIES WITH RESPECT TO ANY INFRINGEMENTS CAUSED
BY SELLER AND ITS SUBSIDIARIES, BUT DO NOT COVER ANY OTHER ACTIONS OF SUCH
COVERED PARTIES.  FOR THE AVOIDANCE OF DOUBT, IF ANY COVERED PRODUCT CONTAINS
SELLER COMPONENTS, THE RELEASE IN SECTION 5.1 DOES NOT COVER SUCH COVERED
PRODUCT AS A WHOLE OR ANY OTHER COMPONENTS, SUBASSEMBLIES OR SUBSYSTEMS OF SUCH
COVERED PRODUCT (EVEN OTHER COMPONENTS SOLD BY SELLER OR ITS SUBSIDIARIES) THAT
ARE NOT SELLER COMPONENTS OR THE INCORPORATION OF ANY COMPONENTS, SUBASSEMBLIES
OR SUBSYSTEMS OTHER THAN SELLER COMPONENTS INTO SUCH COVERED PRODUCT, BUT DOES
COVER THE INCORPORATION OF SELLER COMPONENTS INTO SUCH COVERED PRODUCT.


5.3           FACTS UNKNOWN.  IN GIVING THE RELEASE IN SECTION 5.1, WHICH
INCLUDE CLAIMS WHICH MAY BE UNKNOWN TO THE PARTIES AT PRESENT, THE RELEASING
PARTIES HEREBY ACKNOWLEDGE THAT THEY ARE AWARE OF AND UNDERSTAND THAT STATUTORY
LAW OF CERTAIN JURISDICTIONS PROVIDE THAT A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS, HER
OR ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM, HER OR
IT MUST HAVE MATERIALLY AFFECTED SETTLEMENT WITH THE RELEASED PARTY.


5.4           WAIVER.  THE RELEASING PARTIES HEREBY EXPRESSLY WAIVE AND
RELINQUISH ALL RIGHTS AND BENEFITS AND ANY SUCH LAW OR LEGAL PRINCIPLE IN ANY
JURISDICTION WITH RESPECT TO CLAIMS RELEASED HEREBY.  THE RELEASING PARTIES
FURTHER UNDERSTAND AND ACKNOWLEDGE THE SIGNIFICANCE AND CONSEQUENCE OF SUCH
SPECIFIC WAIVER.


5.5           NON-USE OF CERTAIN INFORMATION.  BUYER, ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES, COVENANTS THAT IT WILL NOT USE ANY CONFIDENTIAL INFORMATION OF
SELLER OR ITS SUBSIDIARIES THAT BUYER OR ITS SUBSIDIARIES LEARN FROM THE PRESENT
TRANSACTION OR FROM REHIRED EMPLOYEES AND THAT SUCH REHIRED EMPLOYEES POSSESS
DUE TO THEIR WORK FOR SELLER AND ITS SUBSIDIARIES (“RESTRICTED INFORMATION”) TO
ASSERT ANY CLAIM AGAINST SELLER OR ITS SUBSIDIARIES FOR INFRINGING ANY
INTELLECTUAL PROPERTY RIGHTS OWNED BY BUYER OR ITS SUBSIDIARIES.  THE COVENANT
IN THIS SECTION 5.5 COVERS SELLER AND ITS SUBSIDIARIES AND THEIR COVERED PARTIES
WITH RESPECT TO ANY INFRINGEMENTS CAUSED BY SELLER AND ITS SUBSIDIARIES, BUT
DOES NOT COVER ANY OTHER ACTIONS OF SUCH COVERED PARTIES.


--------------------------------------------------------------------------------



ARTICLE VI — TERM AND TERMINATION


6.1           TERM.  THE TERM OF THIS AGREEMENT SHALL BE FROM THE CLOSING DATE
UNTIL THE EXPIRATION OF THE LAST TO EXPIRE OF THE FIELD IPR AND BUYER IPR,
UNLESS PREVIOUSLY TERMINATED AS HEREINAFTER PROVIDED.  THE LICENSES IN SECTION
2.1, 2.2, 3.1 AND 3.2 SHALL EXPIRE, WITH RESPECT TO INDIVIDUAL INTELLECTUAL
PROPERTY RIGHTS LICENSED THEREBY, UPON THE EXPIRATION OF EACH SUCH RIGHT,
PROVIDED THAT SUCH EXPIRATION SHALL NOT AFFECT THE VALIDITY OF SUCH LICENSE WITH
RESPECT TO ANY OTHER LICENSED RIGHTS.


6.2           VOLUNTARY TERMINATION.  BY WRITTEN NOTICE TO THE OTHER PARTY, EACH
PARTY MAY VOLUNTARILY TERMINATE ALL OR A SPECIFIED PORTION OF THE LICENSE AND
RIGHTS GRANTED TO IT HEREUNDER.  SUCH NOTICE SHALL SPECIFY THE EFFECTIVE DATE OF
SUCH TERMINATION AND SHALL CLEARLY SPECIFY THE AFFECTED LICENSED RIGHTS.  ANY
SUCH TERMINATION SHALL NOT AFFECT THE LICENSES GRANTED TO THE OTHER PARTY BY THE
TERMINATING PARTY.


6.3           TERMINATION FOR MATERIAL BREACH.  EITHER PARTY MAY TERMINATE THE
LICENSES IT HAS GRANTED TO THE OTHER PARTY HEREUNDER, EFFECTIVE UPON NOTICE, IF
IT IS FOUND IN A FINAL, NON-APPEALABLE DECISION PURSUANT TO SECTION 8.8 OF THIS
AGREEMENT THAT (I) SUCH PARTY HAS MATERIALLY BREACHED ANY WARRANTY, TERM,
CONDITION OR COVENANT OF THIS AGREEMENT AND FAILED TO CURE THAT BREACH WITHIN
SIXTY DAYS AFTER WRITTEN NOTICE, SPECIFYING SUCH BREACH IN REASONABLE DETAIL AND
(II) TERMINATION IS WARRANTED UNDER THE CIRCUMSTANCES.  ANY SUCH TERMINATION
SHALL NOT AFFECT THE LICENSES GRANTED TO THE OTHER PARTY BY THE BREACHING PARTY.


6.4           SURVIVAL.  TERMINATION OR EXPIRATION OF THIS AGREEMENT AND/OR THE
LICENSES IN ARTICLES II AND/OR III SHALL NOT AFFECT THE RELEASE GRANTED IN
SECTION 5.1, WHICH IS DEEMED IRREVOCABLE.  ALL PROVISIONS OF THIS AGREEMENT
THAT, BY THEIR NATURE, WOULD SURVIVE ITS EXPIRATION OR TERMINATION, ARE DEEMED
TO SURVIVE SUCH CIRCUMSTANCES.


ARTICLE VII — LIMITATION OF LIABILITY

EXCEPT AS SET FORTH BELOW OR IN THE SALE AND PURCHASE AGREEMENT, IN NO EVENT
SHALL EITHER PARTY OR ITS SUBSIDIARIES BE LIABLE TO THE OTHER PARTY OR ITS
SUBSIDIARIES FOR ANY LOST PROFITS OR FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR
INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
WITHOUT LIMITATION NEGLIGENCE), ARISING IN ANY WAY OUT OF THIS AGREEMENT,
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 
THE FOREGOING SHALL NOT, HOWEVER, LIMIT THE AMOUNT OR TYPES OF DAMAGES AVAILABLE
TO EITHER PARTY FOR ANY DISCLOSURE OF TRADE SECRET INFORMATION IN VIOLATION OF
ARTICLE IV (CONFIDENTIALITY).


ARTICLE VIII — DISCLAIMER OF WARRANTIES

EXCEPT AS OTHERWISE SET FORTH IN THE SALE AND PURCHASE AGREEMENT, EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER
ARE LICENSED WITHOUT ANY WARRANTIES WHATSOEVER, AND EACH PARTY DISCLAIMS ALL
WARRANTIES OF ANY KIND WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NON-INFRINGEMENT.  Each party makes no warranty or
representation under this Agreement as to the validity and/or scope of any IPR
licensed by such party and its Subsidiaries to the other party hereunder or any
warranty or representation that any manufacture, use, importation, offer for
sale or sale of any product or service by a licensed party hereunder will not
Infringe any IPR of any person.


--------------------------------------------------------------------------------



ARTICLE IX — MISCELLANEOUS


9.1           NO IMPLIED LICENSES.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
CONSTRUED AS CONFERRING ANY RIGHTS BY IMPLICATION, ESTOPPEL OR OTHERWISE, UNDER
ANY IPR OTHER THAN THE RIGHTS EXPRESSLY GRANTED IN THIS AGREEMENT.


9.2           LICENSEE BANKRUPTCY PROTECTION.  ALL RIGHTS AND LICENSES GRANTED
UNDER OR PURSUANT TO THIS AGREEMENT ARE, AND SHALL OTHERWISE BE DEEMED TO BE,
FOR PURPOSES OF SECTION 365(N) OF TITLE 11 OF THE UNITED STATES CODE (THE
“BANKRUPTCY CODE”), LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED
UNDER SECTION 101 OF THE BANKRUPTCY CODE.  THE PARTIES AGREE THAT EACH OF SELLER
AND BUYER AND THEIR SUBSIDIARIES, AS LICENSEES OF SUCH RIGHTS UNDER ARTICLES I
AND/OR III OF THIS AGREEMENT, SHALL RETAIN AND MAY FULLY EXERCISE ALL OF THEIR
RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.


9.3           INFRINGEMENT SUITS.  NEITHER PARTY SHALL HAVE ANY OBLIGATION
HEREUNDER TO INSTITUTE OR MAINTAIN ANY CLAIM AGAINST ANY PARTY FOR THE
INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER, OR TO
DEFEND ANY CLAIM BROUGHT BY ANY PERSON WHICH CHALLENGES OR CONCERNS THE VALIDITY
OF ANY OF SUCH RIGHTS.  A LICENSED PARTY SHALL NOT HAVE ANY RIGHT TO INSTITUTE
ANY CLAIM AGAINST ANY PERSON FOR THE INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS LICENSED TO SUCH LICENSED PARTY HEREUNDER.


9.4           NO OBLIGATION TO PROVIDE TECHNICAL ASSISTANCE. EXCEPT AS OTHERWISE
SET FORTH IN THE SALE AND PURCHASE AGREEMENT AND TRANSITION SERVICES AGREEMENT,
SELLER SHALL NOT BE OBLIGATED TO PROVIDE BUYER WITH ANY TECHNICAL ASSISTANCE OR
TO FURNISH BUYER WITH OR OBTAIN ANY DOCUMENTS, MATERIALS OR OTHER INFORMATION.


9.5           NO OBLIGATION TO OBTAIN OR MAINTAIN IPR.  NEITHER PARTY IS
OBLIGATED TO (A) FILE ANY PATENT APPLICATION OR TO SECURE ANY PATENT OR PATENT
RIGHTS, (B) MAINTAIN ANY PATENT IN FORCE, (C) FILE ANY COPYRIGHT REGISTRATION
APPLICATION OR TO SECURE ANY REGISTERED COPYRIGHT RIGHTS, OR (D) FILE ANY MASK
WORK APPLICATION OR TO SECURE ANY MASK WORK RIGHTS, IN EACH CASE, WITH RESPECT
TO THE INTELLECTUAL PROPERTY RIGHTS IT LICENSES TO THE OTHER PARTY HEREUNDER.


9.6           ENTIRE AGREEMENT; AMENDMENT; WAIVER.  THIS AGREEMENT, THE SALE AND
PURCHASE AGREEMENT AND THE ANCILLARY AGREEMENTS, TOGETHER WITH ALL EXHIBITS AND
SCHEDULES HERETO AND THERETO (INCLUDING THE DISCLOSURE SCHEDULES TO THE SALE AND
PURCHASE AGREEMENT), CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE
PARTIES.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED ON BEHALF OF EACH OF THE PARTIES HERETO.  NO AMENDMENT, SUPPLEMENT,
MODIFICATION OR WAIVER OF THIS AGREEMENT OR ANY EXHIBITS OR SCHEDULES HERETO
SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY. 
NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL
CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF (WHETHER OR NOT SIMILAR), NOR
SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY
PROVIDED IN WRITING.


--------------------------------------------------------------------------------



9.7           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.


9.8           ARBITRATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY
CLAIM OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
INTERPRETATION, MAKING PERFORMANCE, BREACH OR TERMINATION THEREOF, SHALL BE
FINALLY AND EXCLUSIVELY SETTLED BY BINDING ARBITRATION TO BE HELD IN NEW YORK,
NEW YORK.  THE ARBITRATION SHALL BE MADE IN ACCORDANCE WITH THE THEN CURRENT
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND SUCH
ARBITRATION SHALL BE CONDUCTED BY AN ARBITRATOR CHOSEN BY MUTUAL AGREEMENT OF
BUYER AND SELLER; FAILING SUCH AGREEMENT, THE ARBITRATION SHALL BE CONDUCTED BY
3 INDEPENDENT ARBITRATORS, ONE CHOSEN BY SELLER, ONE CHOSEN BY BUYER AND SUCH
TWO ARBITRATORS SHALL MUTUALLY SELECT A THIRD ARBITRATOR, WITH ANY DECISION OF
TWO SUCH ARBITRATORS SHALL BE BINDING; PROVIDED, HOWEVER, IF SUCH ARBITRATORS
FAIL TO AGREE ON A THIRD ARBITRATOR WITHIN 20 DAYS, EITHER BUYER OR SELLER MAY
MAKE WRITTEN APPLICATION TO JUDICIAL ARBITRATION AND MEDIATION SERVICES
(“JAMS”), NEW YORK, NEW YORK, FOR THE APPOINTMENT OF A SINGLE ARBITRATOR (THE
“JAMS ARBITRATOR”) TO RESOLVE THE DISPUTE BY ARBITRATION.  AT THE REQUEST OF
JAMS THE PARTIES INVOLVED IN THE DISPUTE SHALL MEET WITH JAMS AT ITS OFFICES
WITHIN 10 DAYS OF SUCH REQUEST TO DISCUSS THE DISPUTE AND THE QUALIFICATIONS AND
EXPERIENCE WHICH EACH PARTY RESPECTIVELY BELIEVES THE JAMS ARBITRATOR SHOULD
HAVE; PROVIDED, HOWEVER, THE SELECTION OF THE JAMS ARBITRATOR SHALL BE THE
EXCLUSIVE DECISION OF JAMS AND SHALL BE MADE WITHIN 30 DAYS OF THE WRITTEN
APPLICATION TO JAMS.  THE ARBITRATOR(S) SHALL HAVE THE AUTHORITY TO GRANT ANY
EQUITABLE AND LEGAL REMEDIES THAT WOULD BE AVAILABLE IN ANY JUDICIAL PROCEEDING
INSTITUTED UNDER NEW YORK LAW TO RESOLVE THE DISPUTE.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  EACH PARTY SHALL PAY ITS OWN COSTS AND EXPENSES (INCLUDING COUNSEL
FEES) OF ANY SUCH ARBITRATION.  THE PARTIES HERETO EXPRESSLY WAIVE ALL RIGHTS
WHATSOEVER TO FILE AN APPEAL AGAINST OR OTHERWISE TO CHALLENGE ANY AWARD BY THE
ARBITRATOR(S) HEREUNDER; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT LIMIT THE
RIGHTS OF EITHER PARTY TO BRING A PROCEEDING IN ANY APPLICABLE JURISDICTION TO
CONFORM, ENFORCE OR ENTER JUDGMENT UPON SUCH AWARD (AND THE RIGHTS OF THE OTHER
PARTY, IF SUCH PROCEEDING IS BROUGHT, TO CONTEST SUCH CONFIRMATION, ENFORCEMENT
OR ENTRY OF JUDGMENT).


9.9           INJUNCTIVE RELIEF.  NOTWITHSTANDING THE ABOVE ARBITRATION
PROVISION, NOTHING SHALL PREVENT EITHER PARTY FROM SEEKING INTERIM OR INJUNCTIVE
RELIEF FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO PROTECT ITS
INTELLECTUAL PROPERTY RIGHTS.


9.10         SECTION HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT
ARE INSERTED FOR REFERENCE PURPOSES ONLY AND ARE NOT INTENDED TO BE A PART, NOR
SHOULD THEY AFFECT THE MEANING OR INTERPRETATION, OF THIS AGREEMENT.


--------------------------------------------------------------------------------



9.11         NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR MAY BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IF PERSONALLY DELIVERED;
WHEN TRANSMITTED IF TRANSMITTED BY TELECOPY, ELECTRONIC OR DIGITAL TRANSMISSION
METHOD; THE DAY AFTER IT IS SENT, IF SENT FOR NEXT DAY DELIVERY TO A DOMESTIC
ADDRESS BY RECOGNIZED OVERNIGHT DELIVERY SERVICE (E.G., FEDERAL EXPRESS); AND
UPON RECEIPT, IF SENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED.  IN EACH CASE NOTICE SHALL BE SENT TO:

If to Seller, addressed to:

 

 

Silicon Laboratories Inc.

 

 

400 West Cesar Chavez

 

 

Austin, Texas 78701

 

 

Attention: General Counsel

 

 

Fax: (512) 428-1504

 

 

 

 

 

With a copy to:

 

 

DLA Piper US LLP

 

 

1221 South MoPac Expwy

 

 

Suite 400

 

 

Austin, Texas 78746

 

 

Attention: Philip Russell, P.C.

 

 

Fax: (512) 457-7001

 

 

 

 

 

If to Buyer, addressed to:

 

 

NXP B.V.

 

 

High Tech Campus 60

 

 

5656 AG Eindhoven

 

 

The Netherlands

 

 

Attention: Guido R.C. Dierick

 

 

 

 

 

With a copy to:

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York 10017

 

 

Attention: Lori Lesser

 

 

Fax: (212) 455-2502

 

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.


9.12         ASSIGNABILITY.


9.12.1      EXCEPT AS PROVIDED IN SECTION 9.12.2, NEITHER PARTY OR ITS
SUBSIDIARIES MAY, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, ASSIGN OR
TRANSFER THIS AGREEMENT OR ITS RIGHTS OR OBLIGATIONS HEREUNDER, WITHOUT THE
OTHER PARTY’S PRIOR WRITTEN CONSENT IN ITS SOLE DISCRETION.  ANY ATTEMPTED
ASSIGNMENT OR TRANSFER WITHOUT SUCH PRIOR WRITTEN CONSENT SHALL BE VOID AB
INITIO AND OF NO FORCE OR EFFECT.

 

 


--------------------------------------------------------------------------------



9.12.2      NOTWITHSTANDING SECTION 9.12.1, EITHER PARTY OR ITS SUBSIDIARIES
MAY, WITHOUT THE CONSENT OF THE OTHER PARTY, ASSIGN THIS AGREEMENT, IN WHOLE OR
IN PART (I) TO A SUBSIDIARY; (II) TO AN AFFILIATE CREATED DUE TO AN INTERNAL
REORGANIZATION; OR (III) IN CONNECTION WITH ONE OR MORE SALES (INCLUDING ASSET
AND/OR EQUITY SALES) OF THE BUSINESSES OR A MATERIAL PORTION THEREOF TO WHICH
THIS AGREEMENT RELATES TO THE RESPECTIVE PURCHASERS OR ACQUIRERS THEREOF,
PROVIDED THAT, IN THE CASE OF ONE OR MORE PARTIAL ASSIGNMENTS, THE ASSIGNING
PARTY SHALL DIVEST ALL OF ITS INTEREST WITH RESPECT TO A PARTICULAR COUNTRY,
JURISDICTION AND/OR FIELD OF USE, SUCH THAT NO MORE THAN ONE PERSON SHALL
SIMULTANEOUSLY HOLD THE LICENSE FOR ANY PARTICULAR RIGHTS LICENSED HEREUNDER.


9.12.3      IN THE CASE OF A SECTION 9.12.2(III) ASSIGNMENT, (I) THE LICENSES
GRANTED TO THE ASSIGNING PARTY HEREUNDER MAY BE ASSIGNED OR SUBLICENSED TO SUCH
PURCHASERS OR ACQUIRERS FOR USE IN THEIR OTHER BUSINESSES, SUBJECT TO THE SAME
FIELD OF USE RESTRICTIONS APPLICABLE TO THE ASSIGNING PARTY; AND (II) THE
LICENSES GRANTED BY THE ASSIGNING PARTY TO THE OTHER PARTY HEREUNDER SHALL NOT
BE DEEMED TO INCLUDE ANY OTHER INTELLECTUAL PROPERTY RIGHTS OWNED BY THE
PURCHASER OR ACQUIRER.


9.12.4      NO ASSIGNMENT OR TRANSFER MADE PURSUANT TO THIS SECTION 9.12 SHALL
RELEASE THE TRANSFERRING OR ASSIGNING PARTY FROM ANY OF ITS LIABILITIES OR
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE FOREGOING, IN THE EVENT OF A
PERMITTED ASSIGNMENT HEREUNDER, THIS AGREEMENT WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR PERMITTED SUCCESSORS AND ASSIGNS.


9.12.5      EITHER PARTY OR ITS SUBSIDIARIES MAY ASSIGN, TRANSFER, SELL, OR
OTHERWISE DISPOSE OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS IT HAS LICENSED TO
THE OTHER PARTY AND ITS SUBSIDIARIES HEREUNDER, IN WHOLE OR IN PART, PROVIDED
THAT THE ASSIGNEE, TRANSFEREE OR PURCHASER THEREOF MUST ASSUME IN WRITING THE
DISPOSING PARTY’S OBLIGATIONS UNDER THIS AGREEMENT.  ANY ATTEMPTED TRANSACTION
IN VIOLATION OF THE FOREGOING SHALL BE VOID AB INITIO AND OF NO FORCE OR EFFECT.


9.12.6      FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING ANY OF THE FOREGOING
LANGUAGE IN THIS SECTION 9.12, THE LICENSE IN SECTION 3.2 IS NOT ASSIGNABLE IN
ANY MANNER, IN WHOLE OR IN PART.


9.13         SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER INSTRUMENT REFERRED TO HEREIN,
SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THEN TO THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY OTHER SUCH INSTRUMENT.


9.14         INDEPENDENT CONTRACTORS.  THE PARTIES ARE INDEPENDENT CONTRACTORS
AND THERE IS NO RELATIONSHIP OF AGENCY, PARTNERSHIP, JOINT VENTURE, EMPLOYMENT,
OR FRANCHISE BETWEEN THE PARTIES.  NEITHER PARTY HAS THE AUTHORITY TO BIND THE
OTHER OR TO INCUR ANY OBLIGATION ON ITS BEHALF.


--------------------------------------------------------------------------------



9.15         REMEDIES CUMULATIVE.  ALL RIGHTS AND REMEDIES OF EITHER PARTY
HERETO ARE CUMULATIVE OF EACH OTHER AND OF EVERY OTHER RIGHT OR REMEDY SUCH
PARTY MAY OTHERWISE HAVE AT LAW OR IN EQUITY, AND THE EXERCISE OF ONE OR MORE
RIGHTS OR REMEDIES SHALL NOT PREJUDICE OR IMPAIR THE CONCURRENT OR SUBSEQUENT
EXERCISE OF OTHER RIGHTS OR REMEDIES.


9.16         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

WHEREFORE, the parties have signed this Intellectual Property License Agreement
effective as of the Closing Date.

SILICON LABORATORIES INC.

 

NXP BV

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 /s/ Necip Sayiner

 

By:

 

 /s/ Guido Dierick

 

 

 

 

 

Name:

 Necip Sayiner

 

Name:

 Guido Dierick

 

 

 

 

 

Title:

 

President and Chief Executive Officer

 

Title:

 

 General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SILICON LABORATORIES INTERNATIONAL PTE. LTD.

 

NXP SEMICONDUCTORS FRANCE SAS

 

 

 

 

 

 

 

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

ON BEHALF OF ITSELF AND ITS SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 /s/ GH Low

 

By:

 

 /s/ James N. Casey

 

 

 

 

 

 

 

Name:

 GH Low

 

Name:

 James N. Casey

 

 

 

 

 

Title:

 

 International Finance Director

 

Title:

 

 VP, Authorized Signatory

 


--------------------------------------------------------------------------------